I dissent, being of the opinion that it is apparent from the face of the complaints in the superior court actions that, in view of sections 5 and *Page 326 
6 of the act of April 25, 1913 (Stats. 1913, p. 84; Deering's General Laws, Act 4348a), the subject matter of such actions is within the exclusive jurisdiction of the Railroad Commission, subject, only, in so far as the courts of this state are concerned, to review by this court, as provided by the Public Utilities Act.
Rehearing denied.
All the Justices concurred, except Sloane, J., who was absent.